Exhibit 10.6

[DCT Industrial Trust Inc. Letterhead]

June 20, 2011

Charla Rios

Dear Ms. Rios:

This letter agreement (this “Agreement”) is intended to confirm and clarify our
mutual understanding of certain terms in connection with your employment with
DCT Industrial Trust Inc. (the “Company”) as Executive Vice President, Property
Management. Accordingly, both you and the Company agree as follows:

 

  •  

For the first two years of your employment and provided that you provide a
general release in a form reasonably acceptable to the Company, you will be
entitled to receive a payment equal to 12 months of salary at your then current
rate plus 100% of your annual target cash bonus (which amount will be $75,000
until a target cash bonus is established for 2012) in the event that your
employment is terminated by the Company without “Cause.” For purposes of this
Agreement, Cause is defined as: (i) your conviction of a felony, a crime of
moral turpitude, or any financial crime involving the Company; (ii) your
engagement in a willful act of dishonesty, breach of trust or unethical business
conduct in connection with the business of the Company that has a material
detrimental impact on the Company; (iii) your commission of fraud,
misappropriation or embezzlement against the Company; (iv) your repeated failure
to use reasonable efforts in all material respects to adhere to the directions
of the Company’s board of directors or the officers of the Company to whom you
report or the Company’s policies and practices; or (v) your failure to
competently perform your duties (other than any such failure resulting from your
disability).

Neither the Company nor any of its subsidiaries or affiliates is obligated by or
as a result of this Agreement to continue to have you provide services to it or
to continue you in employment and this Agreement shall not interfere in any way
with the right of the Company or any of its subsidiaries or affiliates to
terminate its service relationship with you or the employment of you at any
time.

You acknowledge and agree that you have had an opportunity to seek advice of
counsel in connection with this Agreement. If it is determined that any of the
provisions of this Agreement are invalid or unenforceable, the remainder of the
provisions of this Agreement shall not thereby be affected and shall be given
full effect, without regard to the invalid portions.



--------------------------------------------------------------------------------

Charla Rios

June 20, 2011

Page 2

 

Any controversy or claim arising out of or relating to this Agreement or the
breach of this Agreement that is not resolved by you and the Company shall be
submitted to arbitration in Denver, Colorado in accordance with Colorado law and
the procedures of the American Arbitration Association before a single
arbitrator. The determination of the arbitrator shall be conclusive and binding
on you and the Company and judgment may be entered on the arbitrator’s award in
any court having jurisdiction. The Company shall bear one-half of the costs of
any arbitration and you, as the other party to the arbitration, shall bear the
other half; each party will bear its own attorney’s fees and costs.

This Agreement, together with that certain Change in Control Agreement between
you and the Company, dated June 20, 2011, contain the entire agreement of the
parties regarding the subject matter hereof and supersede all prior agreements,
understandings and negotiations regarding the same, including, but not limited
to, that certain offer letter, dated as of February 24, 2011, entered into by
and between you and the Company, except with respect to the terms of such offer
letter set forth in the three paragraphs following the heading “Relocation,”
which shall remain in full force and effect.

The terms of this Agreement may be amended, superseded, canceled, renewed or
extended, and the terms hereof may be waived, only by a written instrument
signed by the parties or, in the case of a waiver, by the party waiving
compliance. No delay on the part of any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any waiver on
the part of any party of any such right, power or privilege nor any single or
partial exercise of any such right, power or privilege, preclude any other or
further exercise thereof or the exercise of any other such right, power or
privilege.

This agreement shall be governed by and construed in accordance with the laws of
the state of Colorado without regard to any principles of conflicts of law which
could cause the application of the laws of any jurisdiction other than the state
of Colorado.

This Agreement, and your rights and obligations hereunder, may not be assigned
by you; any purported assignment by you in violation hereof shall be null and
void.

The Company shall be entitled to withhold from any payments or deemed payments
any amount of tax withholding it determines to be required by law.

This Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors, permitted assigns, heirs, executors and legal
representatives.

This Agreement may be executed by the parties hereto in separate counterparts,
each of which when so executed and delivered shall be an original but all such
counterparts together shall constitute one and the same instrument. Each
counterpart may consist of two copies hereof each signed by one of the parties
hereto.

 



--------------------------------------------------------------------------------

Charla Rios

June 20, 2011

Page 3

 

[Remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------

Charla Rios

June 20, 2011

Page 4

 

Sincerely, DCT Industrial Trust Inc. By:  

/s/    Philip L. Hawkins

  Name: Philip L. Hawkins   Title: President and Chief Executive Officer

 

Acknowledged and Agreed:

/s/    Charla Rios

Charla Rios Date: June 20, 2011

 